Citation Nr: 0618873	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of status post back fusion of the L3 through 
S1 vertebra with iliac bone graft, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served with the United States Army, to include 
active duty for training (ADUTRA) from August 1972 to 
February 1973, and in August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied an 
increased evaluation for the veteran's lumbar spine 
disability.  His previous 40 percent evaluation was confirmed 
and continued.  This appeal also arises from a November 2000 
decision in which the RO denied entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) arising from the veteran's service-connected 
disability.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board in March 2001.  Usually, this VLJ 
would make the final determination in this appeal.  However, 
this individual no longer is employed by the Board.  The 
veteran was notified of this circumstance by letter issued in 
November 2005 and he was offered an opportunity to have a 
hearing before another VLJ.  He requested such a hearing and 
it was held in April 2006.  This VLJ will make the final 
determination in this case.

This case has been remanded to the Agency of Original 
Jurisdiction (AOJ) in May 2001 and January 2006 for 
development of the evidence.  The case has now returned for 
appellate consideration.

In March 2001, the veteran submitted a claim for entitlement 
to service connection for a psychiatric disability resulting 
from his service-connected low back disability.  See 
38 C.F.R. § 3.310(a).  The AOJ has yet to adjudicate this 
claim.  The Board finds that this claim is not properly 
before it at the present time and that it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDING OF FACT

1.  The veteran's status post back fusion of the L3 through 
S1 vertebra with iliac bone graft is characterized by severe 
limitation of motion, fused vertebra from L3 through S1, 
muscle spasm, and chronic low-grade pain, with intermittent 
exacerbation of severe pain and ride-side radiculopathy 
without a significant neurologic deficit.

2.  The veteran's service-connected disability does not 
prevent him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for status post 
back fusion of the L3 through S1 vertebra with iliac bone 
graft have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003), Diagnostic Code 5243 (effective on 
September 26, 2003).  See 68 Fed. Reg. 51454-58 (August 27, 
2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).

2.  The criteria for a total disability evaluation due to 
individual unemployability resulting from a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.3, 4.16 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in December 2002, December 2004, and April 2006.  
These letters informed him of the requirements to establish 
his claim for an increased evaluation of his low back 
disability and TDIU.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  The Board notes 
that the VCAA notifications were issued after to the initial 
adverse decisions in September 1999 and November 2000.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
this deficiency was corrected by Board remand in May 2001 
that instructed the AOJ to issue the appropriate notification 
and readjudicate the claims on appeal.  Such notification was 
provided and the claims were readjudicated by the AOJ, as 
discussed in the Supplemental Statements of the Case (SSOC) 
issued in April 2004 and June 2005.  In addition, the veteran 
was also informed by letter of April 2006 of the type of 
evidence necessary to establish a particular disability 
rating for his low back and the type of evidence necessary to 
establish an effective date for the award of his disability 
evaluation and/or TDIU.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, as the Board concludes 
below that the veteran's low back disability has remained 
static during the applicable appeal period and he is not 
entitled to TDIU, the issues of determining effective dates 
is rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the Statements of the Case (SOC) and SSOCs issued in this 
case, the AOJ discussed both the old and new criteria when 
evaluating the veteran's spine disability.  Thus, the AOJ had 
the opportunity to determine the applicability of both the 
old and new rating criteria to the current claim.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his low 
back disability and evidence to establish TDIU.  The veteran 
has only identified post-service VA and Social Security 
Administration (SSA) medical evidence.  These records have 
been obtained and associated with the claims file.  Thus, 
further development of the identified evidence is not 
warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in August 1999 
and July 2001.  The July 2001 examiner indicated that he had 
reviewed the veteran's medical history contained in the 
claims file.  The July 2001 examination report also provided 
evidence regarding the functional limitation experienced by 
the veteran during symptomatic flare-up of his lumbar 
disability and its effects on his employability.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, these examinations are adequate 
for rating purposes.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 
370 (2002).

The veteran was given an opportunity to request a hearing 
before VA.  He was afforded two Board hearings in March 2001 
and April 2006.  Transcripts of these hearings have been 
associated with the claims file.  Based on the above 
analysis, the Board concludes that further development of the 
evidence is not required.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of Lumbar Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran has provided written statements and sworn 
testimony in which he reported constant pain in his back, 
muscle spasm in his back, intermittent numbness in his legs 
and feet, and weakness in his right lower extremity.  He also 
asserted that his low back disability had caused bowel 
problems (primarily constipation due to his medication), 
frequent urination, and interference with his sexual 
performance.  He claimed that he started his day with 
dull/achy back pain and that with activity this pain would 
become worse, eventually radiating into his legs.  The 
veteran asserted that his back pain prevented him from using 
stairs and he could only walk one block before needing to 
rest to alleviate his pain.  He could not sit still in one 
position and his back pain interrupted his sleep and made him 
restless at night.  He noted that he could only lift up to 10 
pounds of weight.  When he did lifting, he would kneel to 
pick up things and not bend his back.  He noted that his back 
pain made it difficult to put on his shoes.  It was asserted 
that he could not do any house or yard work.  The veteran 
noted that he took multiple prescribed medications for his 
low back disability.  He claimed that these drugs made him 
feel groggy and anxious.  The veteran reported that if he did 
not take his medications, his back pain would be so severe 
that he would go to an emergency room.  During these periods 
of exacerbation, the veteran and his spouse claimed that the 
veteran could not sit, bend, or walk.  

At his Board hearing in March 2001, the veteran testified 
that he had last worked two years before.  The veteran 
reported that he had previously worked as a truck driver, but 
his low back disability had interfered with this occupation.  
He noted that he could only drive 20 minutes at a time and 
then would have to stop for 15 minutes to alleviate his back 
pain.  The veteran did acknowledge in March 2001 that he 
worked part-time for a business owned by another family 
member.  However, he argued that this work was not gainful 
employment and was in a sheltered environment.  He noted that 
his duties consisted of running errands for the owner (such 
as collect his mail) and minding the store.  The veteran 
reported that he worked at this job 10 to 15 hours a week.  
He testified that he only had a 10th grade education and had 
done manual labor work his entire life.

The veteran was given a VA compensation examination in August 
1999.  It was noted that he underwent an operation on his 
back with a fusion of L3 through S1 vertebra in 1978.  He 
claimed that he did not have any relief of his back pain from 
the surgeries.  He complained that the pain radiated down his 
right leg.  The veteran found it very difficult to climb 
stairs without pain.  At the time of examination, the veteran 
complained of pain, weakness, fatigue, stiffness, and lack of 
endurance in his back.  He stated that the pain was constant, 
making it difficult to him to stand or sit for periods of 
time.  He was awakened at night with pain in his back.  The 
veteran stated that the pain was constant and may occur 
without any reason.  His symptoms were relieved by hot baths 
and showers and sleeping on floor.  His activities were 
limited as he is unable to walk, drive a car, shop, take out 
trash, climb stairs, push a lawn mower, or garden.  He 
asserted that he was unable to work due to back pain.  On 
examination, the musculature of the back and posture were 
normal.  There was tenderness of the lumbar spine and painful 
motion of the spine.  The range of motion of the lumbar spine 
was forward flexion to 30 degrees, backward extension 10 
degrees, right and left lateral movement to 15 degrees, and 
right and left rotation to 20 degrees.  On neurological 
examination the motor function of the upper extremities were 
within normal limits.  The motor function of the lower 
extremities was within normal limits.  The deep tendon 
reflexes of the knee and ankle were physiological.  The 
diagnosis was secondary post back fusion L3-S1 with iliac 
bone graft.  The examiner commented that physical examination 
had corroborated symptoms of tenderness in the lumbar spine 
and limitation of movement of the spine.

A VA lumbar X-ray of September 1999 revealed a posterior 
laminectomy at the L5 level with extension fusion from the L5 
vertebra to the S1 vertebra.  The lower S1 joints appeared 
normal.  The disc spaces at the L3-L4 and L4-L5 levels were 
somewhat narrowed.  There was anterior osteophyte formation 
at the L1-L2 and L2-L3 levels.  There was also some 
straightening of the lower lumbar spine with some loss of 
normal lumbar lordosis.  

A December 1999 magnetic resonance image (MRI) of the low 
back revealed status post bilateral posterior lateral bony 
fusions.  The fusions extended from L2 vertebra through S1 
vertebra inclusive.  Bilateral laminectomies appear to have 
been performed at the L5 level, partially at the L4 level.  
The fusions appeared solid bilaterally from L2 through S1 
vertebras.  Minimal disc degenerative changes were noted at 
T12-Ll level.  No disc herniations were identified at any 
imaged level.  The canal recesses and foramina appeared 
widely patent at all imaged levels.  Extensive bilateral 
paraspinous muscle atrophy was evident, far more severe on 
the right than on the left.  The muscles appeared essentially 
fat replaced on the right side.  Limited musculature was 
evident on the left, below the L2 level.  The radiologist's 
conclusion was status post L2 through S1 vertebra fusion with 
solid fusion evident between the L2 through S1 by MRI, with 
no neural compromise evident; however, there was bilateral 
involution of the paraspinous muscles.

The veteran received a VA orthopedic surgery consultation in 
January 2000.  The veteran reported that he was in constant 
pain due to his low back disability.  He reported that he had 
last worked two years ago as a gas station attendant, but due 
to the job demands of having stayed on his feet for prolonged 
periods forced him to quit this job.  On examination, the 
veteran's forward flexion and right/left lateral bending was 
reported at 0 degrees.  The examiner indicated that the 
veteran's forward flexion took place at his hips, and not in 
his spine.  Straight leg raises were positive.  The examiner 
also indicated that he had reviewed the findings of the 
December 1999 lumbar spine MRI report.  The orthopedic 
examiner commented that the veteran was unemployable due to 
the condition of his back, which was causally related to his 
in-service back injury.

A VA outpatient record dated in July 2000 noted persistent 
low back pain despite his use of prescribed pain medication.  
It was noted by the examiner that the veteran had poor 
recognition of his back restrictions as he had recently been 
laying sheet rock with a friend.  He claimed that his low 
back pain was worse with prolonged standing, lying down, or 
using stairs.  The veteran complained that his legs felt 
weak.  On examination, there was paraspinal lumbar tenderness 
with bilateral muscle spasm.  Neurologic examination found 
that deep tendon reflexes were 3+ in the left leg, but only 1 
to 2+ in the right leg.  

In mid-September 2000, the veteran was seen at a VA emergency 
room due to severe pain that radiated into both legs.  
Examination revealed negative straight leg raises, 
symmetrical deep tendon reflexes ranging from 1+ to 2+, and 
no sensitivity changes.  There was decreased flexion and 
extension in the lumbosacral spine.  He was provided 
additional pain medication to "carry him over" until his 
treating VA physician could see him.  VA orthopedic 
consultation in September 2000 noted examination of the back 
revealed marked tenderness over the lumbar spine with spasm 
over most of the back in all directions.  

The veteran was afforded another VA compensation 
examination in July 2001.  He reported that his current 
symptoms included low back pain, which he felt was 
constant.  The pain was described as dull to aching.  On a 
scale of 1 (no pain) to 10 (extreme pain), he rated his 
pain at a level of 6 to 8.  He claimed to have 
intermediate radicular pain to one or the other lower 
extremity, with an infrequent feeling of numbness in the 
right leg.  He reported that his limitations were sitting for 
about ten minutes, and then he would have to change his 
position.  His standing was also limited to five or ten 
minutes.  He could walk one or two blocks.  Climbing up and 
down stairs was quite painful, though he can climb up to ten 
stairs.  He avoided bending, and if he had to, he would bend 
first at the knees.  He avoided all lifting.  

On examination, the veteran appeared in some degree of 
physical discomfort.  His gait was slow, but steady.  On 
palpation, he had some tenderness at L4-L5 and L5-S1 levels, 
with a mild degree of lower lumbar paravertebral spasm.  
There was pain on flexion and lateral flexion.  Straight-leg 
raising tests were possible to 70°, bilaterally; however, 
Lasegue's sign was negative.  Forward flexion, extension and 
lateral movements were associated with a mild degree of pain 
starting at the endpoint of active motion.  Active motion in 
the lumbar spine was found to be forward flexion to 70 
degrees, backward extension to 30 degrees, right and lateral 
bending to 30 degrees, and right and lateral rotation to 30 
degrees.  The veteran also reported lack of endurance 
whenever he had to bend as a result of back pain.  His 
overall muscle strength, considering the component of pain, 
was graded by the examiner at 4 on a scale from 1 (extreme 
weakness) to 5 (full strength).  Deep tendon reflexes were 
symmetrical in the lower extremities.  Sensory examination 
was intact in the lower extremities.  The diagnosis was 
status post back fusion with iliac bone graft, with chronic 
low back pain and chronic radiculopathy.  

The examiner commented that a VA low back MRI conducted in 
October 2000 found minimal narrowing at the L3-L4 level.  
There was no evidence of any bony or ligamentous hypertrophy.  
The spinal canal and neural foramina were mildly patent at 
all levels.  The study showed no change since the veteran's 
last surgery.  The VA examiner felt that the veteran had 
some tenderness in the lumbar spine and some degree of 
weakness, probably as a result of pain.  It was opined 
that the lumbar spine disability had undergone a minimal 
degree of progression, as far as his symptoms of low back 
pain were concerned.  In support of this opinion, the 
examiner noted that the veteran had been performing office-
related work and his low back MRI study was essentially 
unremarkable.  There is no evidence of any new disc 
herniations or arthritic changes.  It was also noted that an 
electromyography (EMG) study of both lower extremities, 
showed chronic Sl radiculopathy on the right side.  The 
examiner concluded that the veteran had ongoing symptoms of 
low back pain; however, there had been minimal progression, 
in terms of his disability.  In addition, the examiner found 
the veteran's lumbosacral spine did not exhibit weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected disability.  He also found that 
there was only a mild degree of additional limitation of 
functional ability during flare-ups or repetitive use of the 
lumbar spine.  Finally, the examiner concluded that the 
veteran's lumbar spine disability had only a minimal impact 
on his employability, and to support this finding the 
examiner indicated that the veteran was currently performing 
office-related work. 

A VA outpatient record of May 2001 noted the veteran 
complained of low back pain at a level of 7.  He reported 
being constipated with "hard stools" usually once to twice 
a week.  On examination, his back had mild paraspinal lumbar 
tenderness and spinal tenderness.  Motor strength was at a 
level of 5, deep tendon reflexes were 2+ in both lower 
extremities, and sensation was intact to light touch.  By 
June 2001, outpatient record noted that with the use of 
Percocet, he had a "good couple of weeks."  It was noted 
that the veteran's low back pain had previously been rated at 
a level of 7, and had improved with the use of Percocet to a 
level ranging from 0 to 3.  The veteran noted that he was now 
walking more with his spouse and could use stairs.  With the 
use of medication, he had regular bowel movements.  On 
examination, the back was nontender and deep tendon reflexes 
were symmetric at 2+.  The impression noted that the veteran 
had resolved constipation and markedly improved low back pain 
with the use of Percocet.  

A VA pain clinic consultation in August 2001 noted the 
veteran rated his pain during exacerbations at a level of 8.  
With the use of medication, his pain would be at a level of 
5.  He claimed that he last worked three years ago as a 
salesperson.  On examination, his motor strength was at a 
level of 5.  His sensation was "OK."  Deep tendon reflexes 
were 2+ and equal.  During walking, the veteran limped in the 
right leg.  The assessment was failed back syndrome with 
ongoing pain.  

In November 2001, the veteran reported his low back pain was 
at a level of 3 and was not radiating into his legs.  He 
denied bladder or bowel disfunction and numbness and tingling 
in the legs.  On examination, the back was nontender, his 
deep tendon reflexes were 2+ in both lower extremities, his 
motor strength was at a level of 5, and his sensation was 
intact.  

A VA neurology consultation of January 2002 noted the 
veteran's pain level of 2 to 3 with the use of pain 
medication and a TENS device.  When his pain medication runs 
out, his level of pain is at an 8.  In late January 2002, the 
veteran reported an exacerbation of his low back pain after 
he did a lot of walking.  

In early April 2002, the veteran indicated that his current 
pain medication was giving him a headache.  He apparently 
discontinued the use of this medication, which resulted in 
back spasm and his back becoming "like a big knot."  He 
reported to an emergency room where he was given a single 
does of Flexeril, but claimed that could not walk for a week 
after this incident.  The veteran claimed that his TENS unit 
did not help this exacerbation.  On examination, there was no 
paraspinal spasm.  His motor strength was at a level of 5.  
Deep tendon reflexes were at 2+.  The assessment was 
intermittent muscle spasm.  

In late April 2002, the veteran reported his low back pain 
was worsening.  He noted that seven days prior to his visit 
he had exacerbated his back pain by standing on his feet for 
5 hours using an electric screwdriver.  The veteran reported 
that his back pain was intermittent, but would increase to a 
level of 10 during flare-ups.  On examination, there was no 
tenderness in the back to palpation.  The assessment was 
chronic low back pain with exacerbation.  A VA neurology 
outpatient record of August 2002 noted complaints similar to 
those previously reported by the veteran.  On examination, 
there was no paraspinal spasm, motor strength was at a level 
of 5, and deep tendon reflexes were 2+.  

A VA outpatient record of May 2004 noted the veteran's 
complaint that his back pain had been worse for the past 
week, which he felt was secondary to the weather.  He 
indicated that he took 2 to 3 Percocet a day for his back 
pain.  On examination, the veteran had full range of motion, 
muscle strength at a level of 5, and his sensation was 
intact.  In December 2004, the veteran claimed that his low 
back pain was causing him a lot of problems.  He currently 
could not walk up stairs.  The veteran took Percocet and 
Morphine Sulfate to alleviate this pain, sometimes taking 
more than the prescribed dosage.  He denied bowel or bladder 
problems and indicated that his sexual function was "OK."  
On examination, there was no paraspinal spasm, no sciatic 
notch tenderness, and no tenderness on the spine.  His motor 
strength was at a level of 5.  His sensation was only 
diminished to pin prick on the right great toe area.  Deep 
tendon reflexes were all 2+, except for the right knee which 
was 0.  The assessment was status post lumbar laminectomy. 

The veteran received a lumbar spine MRI in October 2004.  
This study revealed moderate bilateral facet hypertrophy at 
the L2-L3 level with no evidence of significant disc bulge or 
herniation.  At levels L3-L4 and L4-L5, there was no spinal 
canal stenosis or neural foraminal narrowing.  At the L5-S1 
level, there was no spinal canal stenosis, but there was mild 
bilateral neural foraminal narrowing secondary to posterior 
fusion.  The radiologist's conclusion was an essentially 
unremarkable study except for posterior fusion from the L3 
vertebra to the S1 vertebra, which was unchanged when 
compared to the MRI conducted in October 2000.

The veteran's status post back fusion from the L3 through S1 
vertebra, with iliac bone graft, is rated 40 percent 
disabling effective from April 1, 1984.  This disorder was 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 
(intervertebral disc syndrome).  Under the old diagnostic 
criteria at Code 5293, a 40 percent evaluation is authorized 
for severe/recurring attacks with intermittent relief.  A 60 
percent evaluation is warranted for pronounced attacks with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
and minimal neurologic dysfunction.  

The veteran's representative has contended that the veteran 
should be awarded a 60 percent evaluation for his low back 
disability, with an additional 10 percent evaluation under 
Code 5285 for the fusion of the lumbar vertebra.

The veteran's low back disability is characterized by severe 
limitation of motion, fused vertebra from L3 through S1, 
muscle spasm, and chronic low-grade pain with intermittent 
exacerbation with of severe pain and ride-side radiculopathy.  
The veteran's low back disability is currently evaluated as 
40 percent disabling.  This is the highest evaluation 
authorized under the old or new criteria for limitation of 
motion and/or favorable ankylosis, even considering periods 
of exacerbation of symptomatology.  See 38 C.F.R. § 4.40, 
4.45; see also DeLuca, supra.  Therefore, a higher evaluation 
is not authorized under the old criteria at Codes 5292 and 
5295, and the new criteria at Codes 5235 through 5242.  In 
addition, as the criteria at Code 5003 (arthritis) does not 
authorize an evaluation in excess of 40 percent, further 
consideration of these criteria is not appropriate.

As the veteran's entire spine is not ankylosed, the criteria 
at old Code 5286 is not for consideration.  While the 
evidence is clear that the lumbar spine is fused, this 
ankylosis has been shown by repeated examinations to be in a 
favorable position.  The outpatient record of January 2000 
demonstrated that even during an exacerbation of pain and 
spasm, the veteran's spine was at a favorable position (that 
is 0 degrees flexion and extension).  Therefore a higher 
evaluation under the old criteria at 5289 and the new 
criteria under the General Rating Formula for Disease and 
Injuries of the Spine is not authorized.  

An evaluation under either the old criteria at Code 5293, or 
the new criteria at Code 5243, for intervertebral disc 
syndrome is not warranted.  The veteran's treating physicians 
have indicated intermittent radicular symptoms, which is 
supported by the findings of the July 2001 EMG.  However, 
these radicular symptoms appear to be intermittent as the 
veteran's straight leg raise testing has predominately been 
negative.  Also, the majority of the examinations have found 
sensation in the lower extremities intact and deep tendon 
reflexes present and equal.  While abnormal findings have 
been noted on occasion, such abnormalities concerning 
sensation and reflexes have not been consistently elicited on 
periodic objective examination.  In addition, the MRIs have 
failed to verify the existence of disc herniation, nerve 
impingement, or nerve abnormalities of the lower extremities.  
As the preponderance of the evidence has consistently shown 
little evidence of radiculopathy or neurologic deficit 
associated with the low back disability, the Board finds that 
a higher evaluation under the old Code 5293 is not 
authorized.  That is, the evidence shows that the veteran's 
intervertebral disc syndrome is not pronounced and appears to 
have periods of intermittent relief.  Similarly, a separation 
neurologic evaluation is not warranted.

A higher evaluation is also not warranted under the new 
criteria at Code 5243.  A 60 percent evaluation under this 
Code requires incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  While the 
veteran reported one episode of being incapacitated in April 
2002, apparently having to seek bed rest for one week, there 
is no evidence that any physician has prescribed or required 
the veteran to regularly seek bedrest for his low back 
disability.  Therefore, a 60 percent evaluation is not 
authorized.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The EMG of July 2001 did confirm right side 
radiculopathy.  Under the criteria at 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (8620, 8720), severe paralysis, 
neuritis, or neuralgia with marked muscular atrophy of the 
sciatic nerve warrants a 60 percent evaluation.  The MRI of 
December 1999 did report marked atrophy of the musculature of 
the lumbar spine.  The veteran has also claimed to have 
periodic weakness in his lower extremities.  However, the 
majority of the examination findings both on VA compensation 
examinations and outpatient records have failed to find any 
muscular atrophy and his muscle strength has been 
consistently rated a 5 or slightly less.  In addition, 
subsequent MRIs have failed to note the existence of this 
marked atrophy, disc bulging/herniation, or nerve impingment.  
While the EMG has confirmed ride-side radiculopathy, as noted 
above, the majority of the medical examinations and MRI 
results have not found any neurologic/radicular deficit 
associated with the fused lumbar spine.  Based on this 
evidence, the Board finds that the veteran's low back 
disability does not warrant a separate compensable evaluation 
for any lower extremity deficit.  In addition, the MRI 
finding of December 1999 of marked muscle atrophy is not 
supported by subsequent MRIs and examinations.  The evidence 
has not associated any other orthopedic, muscular, or 
neurologic abnormality or deficit with the veteran's lumbar 
disability.  Therefore, separate evaluations under 38 C.F.R. 
§§ 4.71a, 4.73, and 4.124a is not authorized.  

The veteran has claimed that his back pain is so severe that 
he cannot do any type of substantive work or gainful 
employment.  The veteran currently receives SSA benefits due 
to his psychiatric and low back disabilities.  The veteran 
has contended that his service-connected low back disability 
warrants an extra-schedular evaluation due to marked 
interference with his employment.  According to 38 C.F.R. 
§ 3.321(b)(1), in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

He has made no claim, nor is there any medical evidence of, 
frequent hospitalizations due to his low back disability.  
The Board accepts that the veteran's low back disability has 
interfered with his industrial adaptability.  However, the 
veteran acknowledged on examination in July 2001 and at his 
Board hearings that he currently works, at least part-time.  
He has repeatedly claimed that he cannot do even full time 
sedentary work.  While the VA treating physician of January 
2000 found the veteran was incapable of employment due to his 
low back disability, the actual findings on examination since 
that time have not revealed such a severe low back 
disability.  In addition, the reported histories in the 
outpatient records do not support this claim.  The histories 
have noted exacerbation of the veteran's low back disability 
in July 2000 and April 2002.  The first was after working to 
set in place drywall and the latter was after working several 
hours doing labor with an electric screwdriver.  Finally, the 
VA examiner of July 2001 clearly found that the veteran's low 
back disability had only a mild or minimal impact on his 
employability.  The physical findings on this examination 
have been consistently shown in subsequent outpatient 
examinations and, therefore, this examiner's opinion appears 
to be consistent with the preponderance of the medical 
evidence.   

While the low back disability forced the veteran to forgo 
jobs consisting of manual labor, the examination findings and 
reported histories indicate that the veteran is still able to 
maintain sedentary employment.  The criteria at 38 C.F.R. 
§ 3.321(b)(1) does not provide for extra-schedular evaluation 
due to marked interference in a particular career choice, but 
instead, is awarded for marked interference in overall 
employability.  Neither the Rating Schedule nor the 
provisions of 38 C.F.R. § 3.321(b)(1) allow the award of 
additional compensation due to the loss of a particular 
career field when other substantially gainful occupations are 
obtainable.  See 38 U.S.C.A. § 7104(c) (The Board is bound in 
its decisions by VA laws/regulations, instructions of the VA 
secretary, and precedent opinions of the VA General Counsel); 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  Cf. 
38 C.F.R. § 4.16.  The Board finds that the veteran's low 
back disability, while impacting his ability to work, has not 
caused marked interference with employment.  Thus, the level 
of interference with the veteran's industrial abilities due 
to his service-connected low back disability is fully 
contemplated in his current evaluation under the Rating 
Schedule.  Based on this evidence, the Board finds that the 
veteran's service-connected low back disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, this issue does not warrant 
referral for extra-schedular evaluations.

Based on the above evidence and analysis, the Board finds 
that the veteran's lumbar spine disability does not warrant 
an increased evaluation.  The veteran appears to argue that 
his low back disability has caused a total impairment of his 
functional ability.  However, the preponderance of the 
evidence is against a higher evaluation.  While the appellant 
is competent to report symptoms, the more credible medical 
evidence does not support higher evaluations.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that 
the examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree and etiology of impairment than the lay 
statements.  Based on the examination findings and medical 
opinions, the Board finds that the veteran's lay assertions 
and subjective complaints are not reliable.  See Washington 
v. Nicholson, 19 Vet. App. 362, 366-67 (2005) (VA is required 
to assess the credibility of lay evidence); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and the 
doctrine of reasonable doubt is not for further application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has concluded that the condition has not changed 
during this appeal and that a uniform rating is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



TDIU

The evaluation of the veteran's service-connected low back 
disability is discussed above.  This is his only service-
connected disability.  

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

In order to receive TDIU, the evidence must demonstrate that 
based solely on the effects of his service-connected 
disabilities he is unable to secure or follow a substantially 
gainful occupation.  See Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).  In Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court noted, "For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor which takes the claimant's case 
outside the norm of such veteran...The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.

Based on the veteran's schedular evaluation, he does not meet 
the rating percentage requirements under 38 C.F.R. § 4.16(a).  
Thus, he does not qualify for TDIU under these provisions.  
The representative has argued that the veteran should be 
referred for an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 4.16(b).

Under 38 C.F.R. § 4.16(b), when a veteran is unemployable by 
reason of his service-connected disability, but fails to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
his case should be referred to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  As discussed above, the veteran 
has claimed that his low back disability prevents him from 
working full-time in any substantially gainful employment, 
even in a sedentary environment.  He has reported that he 
currently works in a protected environment (a family owned 
business) no more than 10 to 15 hours a day.  His treating 
physician noted in January 2000 that the veteran was unable 
to work due to his low back disability.

The Board finds the veteran's lay assertions of lacking even 
the ability to do gainful employment in a sedentary 
environment are not credible.  See Washington, supra.  The 
Board does not dispute that the veteran's fused vertebra has 
caused a significant loss of functional ability and 
industrial interference.  This fact is reflected in the 
veteran's current 40 percent evaluation.  However, the 
veteran's own claims of an inability to do any type of 
gainful work are not supported by his own reported histories.  

While a physician opined in January 2000 that the veteran was 
unemployable, a subsequent VA examiner of July 2001 clearly 
found that the veteran's low back disability had only a mild 
or minimal impact on his employability.  The physical 
findings on this examination have been consistently 
corroborated in subsequent outpatient examinations and, 
therefore, this examiner's opinion appears to be consistent 
with the preponderance of the medical evidence.  Thus, the 
medical history, opinions, and examination findings establish 
that the low back disability is not so severe that it would 
result in the inability of the veteran to secure or follow a 
substantially gainful occupation.

Finally, the veteran's identified former employer responded 
to a VA request in May 2000.  This employer indicated that 
the veteran had worked at a gas station as an attendant for 
40 hours a week until December 1998.  However, this 
termination was not due to his physical disability, but 
instead he was terminated due to the station going out of 
business.  

The veteran claims that he currently is in a protected 
environment working for a family business making a minimal 
amount of income.  However, the evidence above does not 
support the conclusion that this is the only work he can 
obtain.  While a claimant may chose to work only part-time in 
a less strenuous environment, this fact, without objective 
evidence of loss of industrial adaptability, does not 
establish that he is incapable of substantially gainful 
employment elsewhere.  

The Board finds that the veteran's service-connected low back 
disability has not resulted in an inability to obtain and 
maintain substantially gainful employment, especially in a 
sedentary environment.  The preponderance of the evidence is 
against the veteran's claim for TDIU and the doctrine of 
reasonable doubt is not for further application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, his claim does not warrant referral for 
an extra-schedular evaluation under the provisions of 
38 C.F.R. § 4.16(b). 


ORDER

Entitlement to an increased evaluation for status post back 
fusion of the L3 through S1 vertebra with iliac bone graft is 
denied. 

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


